     Case 2:19-cr-00877-CCC Document 144 Filed 10/26/20 Page 1 of 1 PageID: 2634




                                                                 U.S. Department of Justice

                                                                 United States Attorney
                                                                 District of New Jersey

    __________________________________________________________________________________________________________________

                                                                 970 Broad Street, 7th floor               973-645-2700
                                                                 Newark, New Jersey 07102


                                                                 October 21, 2020

    The Honorable Claire C. Cecchi
    United States District Judge
    Martin Luther King Jr. Federal Building and U.S. Courthouse
    50 Walnut Street
    Newark, New Jersey 07102

                     Re:      United States v. Matthew Goettsche, et al.,
                              Crim. No. 19-877

    Your Honor:

           Pursuant to the Government’s request on September 29, 2020, the Court
    granted an extension for the Government to produce the remaining “non-
    filtered records that were produced by Apple in response to search warrants
    that presented technical difficulties” (the “Apple Records”) by October 21, 2020.
    Dkt. 136. The Government continues to experience technical difficulties
    processing some of the remaining data within this category. Defense counsel
    has agreed to an additional 30-day extension for the Government to produce
    the remaining data. The Government requests that the deadline to produce the
    remainder of the Apple Records be extended to November 21, 2020. If the
    Government is unable to process the remaining data by that date, it will inform
    defense counsel and the Court accordingly.

                                                                 Respectfully submitted,

                                                                 CRAIG CARPENITO
                                                                 United States Attorney


SO ORDERED
    s/Claire C. Cecchi             .                             By: Anthony P. Torntore
Claire C. Cecchi, U.S.D.J.                                           Jamie L. Hoxie
                                                                     Assistant U.S. Attorneys
Date: 10/26/2020
